        Case: 3:19-cv-00175-JMV Doc #: 33 Filed: 09/14/20 1 of 1 PageID #: 153




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

JOHN PAUL BURNETT                                                                   PLAINTIFF

v.                                                                         No. 3:19CV175-JMV

DESOTO COUNTY JAIL
LT. CHAD WICKER
SHERIFF BILL ROSCOE
DESOTO COUNTY
STATE OF MISSISSIPPI                                                            DEFENDANTS


                                        FINAL JUDGMENT

       In accordance with the memorandum opinion entered this day, the motion by the defendants

for summary judgment is GRANTED, and the instant case is DISMISSED without prejudice for

failure to exhaust administrative remedies.

       SO ORDERED, this, the 14th day of September, 2020.


                                                    /s/ Jane M. Virden
                                                    UNITED STATES MAGISTRATE JUDGE
